Case 8:18-cv-03113-PX Document 4 Filed 10/29/18 Page 1 of 7

Case #8:18-cv-3113-PX FDC MARYLAND GREENBELT
ee ee
In The UNITED STATES DISTRICT COURT ~~~"? ____Reeewmm
FOR MARYLAND GREENBELT OCT 29 2018
6500 CHERRYWOOD DRIVE
GREENBELT, MARYLAND 20770 OLRRK U8. DST Res coum
. DISTRICT OF MARYLAND

BEPUT:

 

Debra Bonilla-Mead, pro se, |

qui tam USAG Jeffery Sessions, FDC #8:18-cv-3113-PX

PLAINTIFFS
v. Motion for Removal |
McCabe Weisberg, and Conway, llc (MWC), et al of Judge Paula Xinis |

and for Cause |

| DEFENDANTS

|
|

 

John Does (1-10)

SUBMITTED TO CHIEF JUDGE FEDERAL DISTRICT COURT MARYLAND GREENBELT
Racketeering Influenced Corrupt Organization Noted

Jury Trial Demanded

Debra Bonilla-Mead, pro se
P.O. Box 2873
Gaithersburg, MD 20886
Phone (240)xxx.xxx

https://weputthelimeinthecoconut.weebly.com/toomanytargets.html
Case 8:18-cv-03113-PX Document 4 Filed 10/29/18 Page 2 of 7
Case #8:18-cv-3113-PX FDC MARYLAND GREENBELT

1 PLEASE TAKE NOTICE that Claimant herein demands Judge Paula Xinis be

removed from this action in law immediately in accordance with and 28 USC § 144.

2 Claimant believes that Judge Paula Xinis is prejudiced
towards Claimant and therefore, for the following reasons, points

and authorities, Demands Judge Paula Xinis be removed.

28 US Code 144

Whenever a party to any proceeding in a district court makes and files
a timely and sufficient affidavit that the judge before whom the matter
is pending has a personal bias or prejudice either against him or in
favor of any adverse party, such judge shall proceed no further therein,
but another judge shall be assigned to hear such proceeding.

The affidavit shall state the facts and the reasons for the belief that
bias or prejudice exists, and shall be filed not less than ten days before
the beginning of the term at which the proceeding is to be heard, or
good cause shall be shown for failure to file it within such time.

A party may file only one such affidavit in any case. It shall be
accompanied by a certificate of counsel of record stating that it is made
in good faith.

(June 25, 1948, ch. 646, 62 Stat. 898; May 24, 1949, ch. 139, $65, 63
Stat. 99.)

I, Debra Bonilla-Mead, declare that Paula Xinis has expressed bias against me during these
proceedings including (February 2, 2018 proceeding, by authoring and issuing Document 3, and
stating -

a) “In a 31-page complaint...” Complaints are limited by rule to 20 pages, or 10,000 words.
Our complaint falls within this limitation, and word count is stated at conclusion of complaint.
The statement is prejudicial and inconsequential.

b) “Debra Bonilla-Mead seeks money damages...” The judge does not recognize that the
plaintiffs are both Debra Bonilla-Mead, and the United States of America, designated by
current USAG Jeffery Sessions, in accord with very strict interpretation of FIRREA 1979,
directing that in addition to normal criminal action, all civil action against any federal

https://weputthelimeinthecoconut.weebly.com/toomanytargets. html
Case 8:18-cv-03113-PX Document 4 Filed 10/29/18 Page 3 of 7
Case #8:18-cv-3113-PX FDC MARYLAND GREENBELT

financial institution be brought by current USAG. In fact, all consent judgments by financial
institutions to date, and the three qui tam actions cited in our complaint, Peter Belli and USA
v. Allied, Heidi and USA v. M&T, Kat Nguyen and USA v. Lennar Homes, have been sourced as
qui tam actions, and USAG has exercised right of intervention immediately before conclusion.

From the complaint -

“FIRREA 1989 requires USAG to prosecute both civil and criminal enforcement
actions v. financial institutions. This matter is a private civil complaint only. We
will refer criminal aspects to law enforcement. All consent judgments so far are
under the Financial Institution Regulation, Reform, and Enforcement Act (FIRREA
1989), i.e., Eric Holder, Loretta Lynch, and Jeff Sessions. Debra Bonilla-Mead in
this case is acting qui tam USAG Jeff Sessions, who is indisposed.”

-FDC #8-18-cv-3113-PX

c) “On August 10, 2010, the secured party, Jacob Geesing, represented by
Maryland Law firm Bierman Geesing, Ward and Wood,...” Judge Xinis has
apparently taken on herself the task of investigation of our complaint by consulting
PACER and reading all or part of Debra’s earlier bankruptcy proceeding. She
hasn’t quite proceeded deeply enough to recognize that the secured party, Jacob
Geesing was unsuccessful in his claim of ownership at the state level, and further
has been sanctioned, along with his partnership, MWC, for unethical business
practices in their actions as Maryland’s Cheapest Foreclosure Mill. We have
charged these people as codefendants, or coconspirators, based on their documented
actions, and their federal consent agreement of the time. Their successor
partnership, and current organization, is Bierman, Ward and Wood, also
codefendants, both as a corporation and individually. Nevertheless, the task of
investigation of these matters does not fall to a federal judge. The task of
investigation has been completed to the satisfaction of the plaintiffs, and it is now
time to issue a summons, seek a reply from the defendants, and pursue public trial.

d) “Diversity jurisdiction exists...” In the judge’s investigation, she has noted
that some of the defendants live in Maryland, and complete diversity does not exist.

https://weputthelimeinthecoconut.weebly.com/toomanytargets.html
Case 8:18-cv-03113-PX Document 4 Filed 10/29/18 Page 4 of 7
Case #8:18-cv-3113-PX FDC MARYLAND GREENBELT

Traditionally, such a thought would be written down on a piece of paper by a
defendant, and duly considered by a judge, after a summons has been issued, and
the parties have replied in opposition. We’re skipping over some steps here, and
raising a serious question of propriety.

e) “The Act [FIRREA 1989] was intended to regulate various banking practices...and
is codified at 12 USC 3331-3351..” We are prosecuting this case under the complete
legislative direction established in 1989, including the relevant statutory language.
On appeal, these issues will be exhaustively addressed, and under SCOTUS, a clear
decision will be issued to these lower courts. This is not Paula’s task today.

f) “If the government declines to intervene, the plaintiff, as relator, may decide
to pursue the action, but can only do so with the benefit of counsel.” This shows a
most disturbing judicial or personal bias, as 40% of the litigation currently before
the judiciary in America, is pursued by pro se plaintiffs. I would like to provide at
no cost, Richard Posner’s book “Reforming the Federal Judiciary,” to Paula or any
other requesting federal judge. It directly addresses this problem, and is targeted
specifically to his associates, all federal judges. He is a retired federal judge, and is
now very plain spoken. If the next judge assigned, who replaces Paula, has any
similar concern, we would encourage that judge to immediately assign counsel to
Debra from available resources. This might be from the crew of pro bono
deckhands, eager to learn litigation skills to go along with their recent law school
credentials, or from the specially designated Mortgage Fraud Task Force,
assembled in 2012 as a specific budget item in the USDOJ, and available at the
stroke of a pen to any federal judge. These people are paid directly by me, in my
annual IRS remittances.

g) “Bonilla-Mead has paid the filing fee. Nonetheless, this court retains broad
inherent power to dismiss an action, or part of an action, which is frivolous,
vexatious, or brought in bad faith.” In this case, directly below the caption, in 14
point bold face, as required, appears “Racketeering Influenced Corrupt

https://weputthelimeinthecoconut.weebly.com/toomanytargets.html
Case 8:18-cv-03113-PX Document 4 Filed 10/29/18 Page 5 of 7
Case #8:18-cv-3113-PX FDC MARYLAND GREENBELT

Organization Noted.” This notice supplements the Form JS-44, which has a check
in the appropriate block defining the action at the outset as a RICO action,
triggering very special handling requirements. As a RICO action, the case then
proceeds under the FRCP, except in a few important instances. One of the
restrictions under the 2007 Civil Rico Prosecutor Handbook, most current edition of
568 pp, including statutory elements of black letter law, and extensive citations of
record cases and appeals, is that a judge is forbidden to dismiss an action or limit or
exclude claims in any manner. This entire manual is submitted to the court in
electronic form, from the Government Printing Office, as a convenience to both the
court and our nmaed counterparties. In short, dismissal or limitation of triable
claim is the responsibility of one person only, that office currently being held by
Jeffery Sessions, USAG. This is not Paula’s task today. The very suggestion
demands removal on the basis of observable bias, and replacement with another
federal judge.

h) “A complaint must include sufficient facts...” Our complaint, limited to
10,000 words by rule and custom, was submitted along with electronically stored
information of approximately 2+ GB, or ~10,000 pages of words and pictures. Read
it. Later on we'll be asking for a special master under FRCP Rule 57. We aren’t
quite there yet.

i) “For the following reasons, the qui tam and RICO actions are dismissed as
patently insufficient, while other claims cannot proceed without amendment.” The
qui tam status, and RICO action, is central to our case. Dismissal of our claim will
be immediately appealed.

Our preference is for this action to proceed, It is obvious that Paula Xinis has
demonstrated unallowable bias through her cursory investigation and response of
these weighty charges. We would pray that the Judge who replaces Paula will
realize the serious nature of our concern.

https://weputthelimeinthecoconut.weebly.com/toomanytargets. html
Case 8:18-cv-03113-PX Document 4 Filed 10/29/18 Page 6 of 7
Case #8:18-cv-3113-PX FDC MARYLAND GREENBELT

The next Judge has many tools at his disposal, and indeed is the only person that
possesses or is able to exercise these judicial rights and responsibilities. We have
duly reported these matters to the USDOJ prior to filing this action. They are
overburdened at the moment. As mentioned, the Judge has a Mortgage Fraud Task
Force at his beck and call. A US Attorney can be dispatched to the subject property,
and further interview Debra Bonilla-Mead, and thoroughly investigate her present
circumstances. Any attorney on the Judge’s pro bono registry can be assigned to
work for Debra and review our attempts to communicate properly. A magistrate
attorney can be assigned to review pre-trial matters, as indeed often occurs. After
review of replies to summons, the Judge may order a face-to-face meeting of the
parties and a conference and clarification of disputed facts and issues. An
Alternative Dispute Resolution meeting may be ordered, and the Judge may receive
a full report. Our investigation is complete within this complaint, but possibly
much may be discovered after summons and opportunity for reply.

I hope we have expressed our concerns clearly, and we pray that Paula be removed
expeditiously, and assigned other work. I pray that our concerns be communicated
to the next Judge assigned. We caution that our complaint caption is immediately
followed by an (optional in lower court, required in appellate process) Notice To
Interested Persons, and we ask that our Notice be thoroughly considered by Paula’s

successor.

https://weputthelimeinthecoconut.weebly.com/toomanytargets.html
Case 8:18-cv-03113-PX Document 4 Filed 10/29/18 Page 7 of 7
Case #8:18-cv-3113-PX FDC MARYLAND GREENBELT

Very Truly Yours,

Sworn to and attested this date by-

By_/s/ Debra Bonilla-Mead 10/28/2018

Debra Bonilla-Mead, pro se
P.O. Box 2873
Gaithersburg, MD 20886
Phone (240)xxx.xxx

Phone (240)xxx.xxx

This is a civil action FOR CIVIL RECOVERY ONLY. Any discovery of specific criminal activity of
Defendants will be referred to Law Enforcement or Grand Jury in MONTGOMERY COUNTY,
MARYLAND, USA, The United Sates Department of Justice, or the United States Security and
Exchange Commission, as appropriate.

https://weputthelimeinthecoconut.weebly.com/toomanytargets.html
